       Case 1:15-cv-04514-KPF Document 205 Filed 02/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CLARIDGE ASSOCIATES, LLC, JAMISCOTT,
 LLC, LESLIE SCHNEIDER, and LILLIAN
 SCHNEIDER,
                              Plaintiffs,
                                                         15 Civ. 4514 (KPF)
                       -v.-
                                                              ORDER
 ANTHONY SCHEPIS, FRANK CANELAS,
 RUTH CANELAS, and NORTHEAST CAPITAL
 MANAGEMENT, LLC,
                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the parties’ submissions regarding the

establishment of a deposition schedule (Dkt. #198, 200, 203), as well as

Plaintiffs’ motion to quash certain third-party subpoenas (Dkt. #199), and

Defendants’ opposition to Plaintiffs’ motion to quash (Dkt. #204). The Court

believes these issues can be resolved without a conference and addresses them

in turn.

      First, the Court adopts Plaintiffs’ proposed deposition schedule. (See

Dkt. #198). Although Defendant is correct that there is not significant overlap

between the parties to the Connecticut arbitration and those to the instant

litigation, Defendants’ counsel had already proposed a similar schedule in

January of this year, to which Plaintiffs agreed. (See Dkt. #198, Ex. F). Given

the general delay of Defendants and their counsel in setting, and then

attempting to alter, that schedule, the Court will resolve the issue by adopting

a schedule similar to one to which counsel for the parties initially agreed.
        Case 1:15-cv-04514-KPF Document 205 Filed 02/09/21 Page 2 of 3




Additionally, the Court declines to order that Defendants take the deposition of

Plaintiffs’ counsel at this time. The Court and the parties will address this

issue if and when a trial date is scheduled and Plaintiffs’ counsel is listed as a

trial witness.

      Second, Plaintiffs’ motion to quash is granted in part and denied in part.

Federal Rule of Civil Procedure 26(b)(1) provides that “[p]arties may obtain

discovery regarding any matter, not privileged, that is relevant to the claim or

defense of any party.” Relevance under Rule 26 “‘is an extremely broad

concept.’” Joseph v. Gnutti Carlo S.p.A., No. 15 Civ. 8910 (AJN), 2016 WL

4083433, at *1 (S.D.N.Y. July 25, 2016) (quoting Chen-Oster v. Goldman, Sachs

& Co., 293 F.R.D. 557, 561 (S.D.N.Y. 2013)). That said, “[d]iscovery may be

curtailed where the information sought would be ‘unreasonably cumulative or

duplicative’ or when ‘the burden or expense of the proposed discovery

outweighs its likely benefit.’” Blagman v. Apple, Inc., No. 12 Civ. 5453 (ALC)

(JCF), 2014 WL 1285496, at *4 (S.D.N.Y. Mar. 31, 2014) (quoting Fed. R. Civ.

P. 26(b)(2)(C)).

      The Court agrees with Defendants that there are issues left unresolved

by the Court’s prior opinions in this case, especially with respect to Plaintiffs’

unjust enrichment and promissory estoppel claims, and thus topics one

through eight are arguably relevant under Rule 26’s broad standard. However,

the Court finds that topics two and eight are highly likely to include documents

that are protected from disclosure by the attorney-client privilege and/or work-

product privilege. Therefore, and in consideration of the breadth of the other
                                         2
         Case 1:15-cv-04514-KPF Document 205 Filed 02/09/21 Page 3 of 3




topics, the motion to quash is granted as to topics two and eight. Furthermore,

the Court finds that topic nine is unduly broad and is therefore not

proportional to either the needs of the case, or to the minimal relevance vel non

of any responsive documents to the remaining disputed issues in this case.

Accordingly, the motion to quash is also granted as to topic nine.

      In sum, Plaintiffs’ motion to quash Defendants’ third-party subpoenas

(Dkt. #199), is granted with respect to topics two, eight, and nine, but is

otherwise denied (see Dkt. #204, Ex. 1-8). Additionally, as discussed above,

the Court adopts Plaintiffs’ proposed deposition schedule. (See Dkt. #198).

      SO ORDERED.

Dated:       February 9, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        3
